DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (figs.1) in the reply filed on May 17th 2021 is acknowledged.  The traversal is on the ground(s) that the invention of Species 2 is basically the same as that of Species 1, and any prior art searched for one group is applicable to the other group.  This is not found persuasive because:
The applicant is referred to MPEP 809.02 (a), which states the requirements for an election of species requirement.  Note especially section (B) which states that “the species are preferably identified as the species of figures 1, 2, and 3” and that the distinguishing characteristics of the species should be states only “in the absence of distinct figures of examples”.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
The requirement is still deemed proper and is therefore made FINAL.

Claims Status:
	Claims 1-7 are pending.
	Claim 7 is withdrawn.
	Claims 1-6 are being examined as follow:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “a lower-side wire guide assembly” in claims 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “assembly" coupled with functional language “which guide…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by an insufficient structural modifier “lower-side wire guide”. A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “a lower-side wire guide assembly " has been described in Par.0016 cited: “…the lower-side wire guide assembly 3B is also an assembly which integrally includes: a wire guide body, an electrified body, and a process fluid jet nozzle…”.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding 
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sasaki (US20160074950A1).
Regarding claim 1, Sasaki discloses a wire electric discharge machining apparatus (wire electric discharge machine #100, fig.1), comprising: 
a processing tank (work tank #6, fig.1), which accommodates workpieces (workpiece #3, fig.1); 
a lower-side wire guide assembly (lower wire guide #7, fig.1), which guides a wire electrode (wire electrode #1, fig.1); 
a lower arm (lower arm #21, fig.1), which is provided so that a front end (refer to fig.1) of the lower arm (lower arm #21, fig.1) is positioned on an inner side (refer to fig.1) of the processing tank (work tank #6, fig.1), and the lower arm (lower arm #21, fig.1) supports the lower-side wire guide assembly (lower wire guide #7, fig.1) at the front end (refer to fig.1); 
a direction changing pulley (lower roller #8, fig.1), which is provided directly below the lower-side wire guide assembly (lower wire guide #7, fig.1); 
a winding roller (collection roller #13, fig.1), which is provided on an outer side of the processing tank (work tank #6, fig.1); and 
a conveying device (supply pump #16, machining-fluid supply port #9, fig.1), which sends out the wire electrode (wire electrode #1, fig.1) to the winding roller (collection roller #13, fig.1); 
wherein the conveying device (supply pump #16, machining-fluid supply port #9, fig.1) comprises: 
a high-pressure jet flow generator (machining-fluid supply port #9, fig.1), which is provided between the direction changing pulley (lower roller #8, fig.1) and the winding roller (collection roller #13, fig.1) on a side of the front end (refer to fig.1) of the lower arm lower arm #21, fig.1), and spouts a high-pressure jet flow (refer to the machining fluid flow supplied by the supply pump #16, fig.1)  toward a direction (refer to fig.1) of the winding roller (collection roller #13, fig.1) so that the wire electrode (wire electrode #1, fig.1) is guided only by a restraining force (it is noted that “restraining force” is an inherent properties of any fluid jet flow) of the high-pressure jet flow (refer to the machining fluid flow supplied by the supply pump #16, fig.1) and sent flying to the direction of the winding roller (collection roller #13, fig.1) with the high-pressure jet flow (refer to the machining fluid flow supplied by the supply pump #16, fig.1); and 
a suction pipe (outer pipe #10b, fig.1), which is provided on an exit side (refer to fig.1) of the winding roller (collection roller #13, fig.1), and sucks and captures a tip (refer to fig.1) of the wire electrode (wire electrode #1, fig.1) sent by the high-pressure jet flow (refer to the machining fluid flow supplied by the supply pump #16, fig.1).

    PNG
    media_image1.png
    501
    731
    media_image1.png
    Greyscale


	Regarding claim 2, Sasaki discloses substantially all features set forth in claim 1, Sasaki further discloses the high-pressure jet flow generator (machining-fluid supply port #9, fig.1) is a jet nozzle (it is noted that a supply port is a jet nozzle).

	Regarding claim 3, Sasaki discloses substantially all features set forth in claim 1, Sasaki further discloses the suction pipe (outer pipe #10b, fig.1) is an aspirator (it is noted that a pipe is an aspirator).

	Regarding claim 4, Sasaki discloses substantially all features set forth in claim 1, Sasaki further discloses the lower arm (lower arm #21, fig.1) is fixed to a mechanical structure (slider #19, fig.1).

	Regarding claim 5, Sasaki discloses substantially all features set forth in claim 4, Sasaki further discloses a back end of the lower arm (lower arm #21, fig.1) is fixed to a column (slider #19, fig.1, and refer to the figure for the slider have a column shaped part).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US20160074950A1).
	Regarding claim 6, Sasaki discloses substantially all features set forth in claim 1, Sasaki further discloses the lower arm (lower arm #21, fig.1) is arranged cross a tank wall (refer to fig.1) of the processing tank (work tank #6, fig.1). 
	Sasaki does not explicitly disclose the lower arm is arranged inclined cross a tank wall of the processing tank.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki’s lower arm to be arranged inclined cross a tank wall of the processing tank, for that is well known1 within one of ordinary skill in the art as the matter of design choice and depend on the desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to adjust the direction, location and elevation of where the wire electrode exist to a bucket.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/931575. 

Present applicant 16/199243
Copending application 15/931575
1. (original) A wire electric discharge machining apparatus, comprising: a processing tank, which accommodates workpieces; a lower-side wire guide assembly, which guides a wire electrode; a lower arm, which is provided so that a front end of the lower arm is positioned on an inner side of the processing tank, and the lower arm supports the lower-side wire guide assembly at the front end; a direction changing pulley, which is provided directly below the lower-side wire guide assembly; a winding roller, which is provided on an outer side of the processing tank; and a conveying device, which sends out the wire electrode to the winding roller; wherein the conveying device comprises: a high-pressure jet flow generator, which is provided between the direction changing pulley and the winding roller on a side of the front end of the lower arm, and spouts a high-pressure jet flow toward a direction of the winding roller so that the wire electrode is guided only by a restraining force of the high-pressure jet flow and sent flying to the direction of the winding roller with the high-pressure jet flow; and a suction pipe, which is provided on an exit side of the winding roller, and 

2. (original) The wire electric discharge machining apparatus according to claim 1, wherein the high-pressure jet flow generator is a jet nozzle.

3. (original) The wire electric discharge machining apparatus according to claim 1, wherein the suction pipe is an aspirator.

4. (original) The wire electric discharge machining apparatus according to claim 1, wherein the lower ann is fixed to a mechanical structure.

5. (original) The wire electric discharge machining apparatus according to claim 4, wherein a back end of the lower arm is fixed to a column.

6. (original) The wire electric discharge machining apparatus according to claim 1, wherein the lower arm is arranged inclined cross a tank wall of the processing tank.


2. The wire electric discharge machine according to claim 1, wherein the rotator comprises: a winding part around which the wire electrode is wound; and large diameter parts disposed at two ends of the winding part, wherein a cross section of the outer circumference of the winding part is formed in an arc shape.

3. The wire electric discharge machine according to claim 1, wherein the wire electrode is disposed on an outer peripheral surface of the rotator to be inclined within a range of 0.1 to 1.00 (degrees) with respect to a direction orthogonal to the rotation axis direction of the rotator.

4. The wire electric discharge machine according to claim 1, further comprising a control device and a rotator unit that incorporates the rotator, wherein the rotator unit switches, according to a command from the control device, the rotator at three positions comprising a left position and a right position with respect to the straight line connecting the upper wire guide and the lower wire guide, and a center position on the straight line, thereby changing rotation/non-rotation and a rotation direction of the wire electrode.

5. The wire electric discharge machine according to claim 4, wherein the control device determines a position of the rotator based on information of a machining program of the wire electric discharge machine.

6. A wire electric discharge machine comprising an upper wire guide and a lower wire guide that stretch a wire electrode therebetween and a rotator that changes a feed direction of the wire electrode, the wire electric discharge machine being configured for machining a workpiece placed between the upper wire guide and the lower wire guide by generating a discharge between the workpiece and the wire electrode, wherein the rotator is disposed so that a perpendicular line of a rotation axis of the rotator is inclined with respect to a straight line connecting the upper wire guide and the lower wire guide, and the wire electrode is disposed on an outer peripheral surface of the rotator, whereby the wire electrode is rotated around an axis.

7. The wire electric discharge machine according to claim 6, wherein the rotator comprises: a winding part around which the wire electrode is wound; and large diameter parts disposed at two ends of the winding part, wherein the winding part is formed in a circular columnar shape.

8. The wire electric discharge machine according to claim 6, wherein the perpendicular line of the rotation axis of the rotator is disposed to be inclined within a range of 0.1 to 1.00 (degrees) with respect to the straight line connecting the upper wire guide and the lower wire guide.



10. The wire electric discharge machine according to claim 9, wherein in the pair of rotators, the perpendicular lines of the rotation axes of the rotators are each inclined within a range of 0.1 to 1.00 (degrees) with respect to the straight line connecting the upper wire guide and the lower wire guide.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 15/931575 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 15/931575.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of Issued Patent No. 5874702. 

Present applicant 16/199243
Issued Patent No. 5874702


2. (original) The wire electric discharge machining apparatus according to claim 1, wherein the high-pressure jet flow generator is a jet nozzle.

3. (original) The wire electric discharge machining apparatus according to claim 1, wherein the suction pipe is an aspirator.

4. (original) The wire electric discharge machining apparatus according to claim 1, wherein the lower ann is fixed to a mechanical structure.

5. (original) The wire electric discharge machining apparatus according to claim 4, wherein a back end of the lower arm is fixed to a column.

6. (original) The wire electric discharge machining apparatus according to claim 1, wherein the lower arm is arranged inclined cross a tank wall of the processing tank.
1. A wire cut electrical discharge machine for machining a workpiece by electrical discharges in a machining gap formed between the workpiece and a wire electrode as said wire electrode travels through an upper and a lower wire guide, each positioned on an opposite side of the workpiece, the wire cut electrical discharge machine comprising: 

   a wire puller positioned adjacent to and downstream of the lower wire guide for pulling the wire electrode through the upper and lower wire guides; 

   a wire cutter for cutting the wire electrode pulled by the wire puller into small pieces; 

   a recovery device for recovering the small pieces; 

   a guide tube, extending essentially between the wire cutter and the recovery device; and 

   a fluid supply for supplying fluid to the guide tube and, by flow of that fluid through the guide tube, for conveying the small pieces to the recovery device. 

   2. The wire cut electrical discharge machine according to claim 1, further comprising a work tank for containing the workpiece and wherein the wire cutter is disposed in said work tank. 

   3. The wire cut electrical discharge machine according to claim 2, further comprising a moveable member, moveable along a guide rail, said movable member supporting the lower wire guide, the wire puller and the wire cutter. 

   4. A wire cut electrical discharge machine for machining a workpiece by electrical discharges in a machining gap formed between the workpiece and a wire electrode as said wire electrode travels through an upper and a lower wire guide, each positioned on an opposite side of the workpiece, the wire cut electrical discharge machine comprising: 

   a dielectric fluid supply for supplying dielectric fluid to the machining gap; 

   a work tank for containing the work piece, the work tank having an opening formed in the bottom thereof to evacuate the dielectric fluid therefrom; 

   a wire puller positioned adjacent to and downstream of the lower wire guide for pulling the 

   a wire cutter mounted in the work tank, for cutting the wire electrode as it is pulled by the wire puller into small pieces; 

   a recovery device for recovering the small pieces; and, 

   a guide tube extending essentially between the work tank opening and the recovery device. 

   5. A wire cut electrical discharge machine for machining a workpiece by electrical discharges in a machining gap formed between a wire electrode and the workpiece using a traveling, continuous wire electrode, the wire cut electrical discharge machine comprising: 

   a workpiece containing tank for containing the workpiece; 

   a wire cutter, mounted within the workpiece containing tank for cutting the wire electrode, after it is used to generate electrical discharges, into small pieces; 

   a recovery device, mounted outside the workpiece containing tank for recovering the small pieces; and, 

   a tubular device for conveying the small pieces to the recovery device. 

   6. The wire cut electrical discharge machining according to claim 5, wherein the tubular device includes a malleable guide tube, one end of which is connected to the wire cutter, and another end of which is directed toward the recovery device, and a fluid supply for introducing a fluid to the guide tube such that the small pieces are conveyed to the recovery device by the fluid flow. 

   7. The wire cut electrical discharge according to claim 5, wherein the recovery device includes a filter to separate the small pieces and the fluid. 

   8. The wire cut electrical discharge machine according to claim 5, wherein the work piece containing tank has an opening and including a means for gathering the small pieces to said opening, a guide tube extending essentially between said opening and the recovery device, and a fluid supply for introducing fluid to the guide 

   9. The wire cut electrical discharge machine according to claim 5, further including a pair of wire guides for guiding the wire as it travels through said machining gap, of said pair of wire guides being arrayed on opposite sides of the workpiece, and a wire puller for pulling the wire electrode which has passed through the wire guides toward the wire cutter, the pair of wire guides, the wire puller, and the wire cutter being arrayed in a straight line. 

   10. The wire cut electrical discharge machine according to claim 5, wherein the wire puller comprises a pair of pinch rollers, at least one of said pinch rollers being driven wherein the wire electrode, when engaged by said pinch rollers, is pulled by the rotation thereof.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of Issued Patent No. 5874702 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of Issued Patent No. 5874702.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ootomo et al (US6291789B1) discloses a wire electrical discharge machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /PHUONG T NGUYEN/  Primary Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                          

 





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence of it is well known, please refer Seto et al (US2014/0357015A1) for disclosure of an inclined lower arm (hollow housing #51, fig.1).